FILED
                                                                                                      Sep 16, 2022
                                                                                                     11:32 AM(CT)
                                                                                                  TENNESSEE COURT OF
                                                                                                 WORKERS' COMPENSATION
                                                                                                        CLAIMS




              TENNESSEE BUREAU OF WORKERS’ COMPENSATION
             IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                            AT CHATTANOOGA

Zachary Poole,                                           )    Docket No.: 2022-01-0453
           Employee,                                     )
v.                                                       )
Rhea Ambulance Service, LLC,                             )    State File No.: 49581-2022
           Employer,                                     )
and                                                      )
Employers Alliance Insurance,                            )    Judge Thomas Wyatt
           Carrier.                                      )

           COMPENSATION ORDER OF DISMISSAL WITH PREJUDICE


        Zachary Poole filed a Petition for Benefit Determination (Petition) alleging that he
developed post-traumatic stress disorder (PTSD) from observing multiple disturbing
incidents while working as an emergency technician. 1 Rhea Ambulance seeks dismissal
on the pleadings for lack of subject matter jurisdiction, failure to state a claim for a
mental injury under the Workers’ Compensation Law, and failure to comply with the
statute of limitations. Mr. Poole opposes dismissal and asks that his claim proceed.

        For the reasons below, the Court grants Rhea Ambulance’s motion to dismiss.

                                            Statement of Facts

       Mr. Poole filed his Petition on June 20, 2022, seeking benefits for PTSD, an
allegedly work-related mental injury unconnected to a physical condition. He listed his
date of injury as June 24, 2021, the date of his diagnosis of PTSD.

       However, in a written narrative attached to and filed as a part of his Petition, Mr.
Poole described the basis of his action as follows:



1
 During the hearing, Mr. Poole argued that his injury is not a mental injury because PTSD causes physical injury to
the brain. Rhea Ambulance objected because Mr. Poole did not make this claim in his Petition. The Court sustains
the objection.

                                                        1
          There is no specified date of injury as PTSD is also recognized as a
          mental illness that can manifest itself because of chronic stress and
          repeated exposure to traumatic events and circumstances. Additionally,
          it can take years before the condition fully manifests itself and proper
          diagnosis can be made. I can provide a few instances of calls I’ve been
          on to put my situation into context.

        He then described three incidents in his narrative. The first two incidents occurred
before July 1, 2014, the date of the creation of the Court of Workers’ Compensation
Claims. The third incident occurred in July 2015. Mr. Poole also stated in his Petition
that “I could give many other examples . . . of what I experienced while working for Rhea
EMS.” However, he chose not to provide the details of those incidents. 2 Finally, he
stated Rhea Ambulance had not paid any benefits at all.

        Rhea Ambulance moved to dismiss Mr. Poole’s claim on the pleadings under
Tennessee Rule of Civil Procedure 12.02(1) and (6) (2021). It argued that, because Mr.
Poole based his claim on multiple incidents, some of which occurred before the Court of
Workers’ Compensation Claims came into existence, his Petition failed to: (1) establish
that the Court of Workers’ Compensation Claims has subject matter jurisdiction; (2) state
a claim for a mental injury for which the Workers’ Compensation Law provides
recovery; and (3) establish that he filed his Petition within the applicable statute of
limitations.

        During a hearing on the motion, Mr. Poole argued that the Court has jurisdiction
because his PTSD was caused, in part, by his observation of an incident in July 2015, in
which a teenage driver was killed in a vehicle collision. He argued that his PTSD related
to multiple disturbing incidents he had observed while working for Rhea Ambulance and,
as such, he is entitled to recover benefits. Lastly, he argued that he complied with the
statute of limitations because he filed suit within a year after he received his diagnosis of
PTSD.

                                                   Analysis

      In deciding whether to dismiss a case on the pleadings under Rule 12.02, a Court
must only consider the content of the pleading in question, here Mr. Poole’s Petition. 3
The Court does not consider what the evidence might show at a hearing. Furthermore,
the Court assumes the truthfulness of the facts pleaded in the Petition. Webb v. Nashville
Area Habitat for Humanity, Inc., 346 S.W.3d 422 (Tenn. 2011).

2
  Mr. Poole’s Petition contains allegations that are irrelevant to a workers’ compensation claim, including Rhea
Ambulance’s negligence for failing to provide debriefing and counseling, for overworking him and not providing
time off after disturbing incidents, and for retaliation and intimidation against him for filing this claim.
3
  See Duck v. Cox Oil Co., 2016 TN Wrk. Comp. App. Bd LEXIS 2, at *6 (Jan. 21, 2016), holding that, in the Court
of Workers’ Compensation Claims, a Petition for Benefit Determination is equivalent to a complaint as set forth in
the Tennessee Rules of Civil Procedure.

                                                        2
        The Court first considers whether Mr. Poole’s Petition stated sufficient facts to
establish that the Court of Workers’ Compensation Claims has subject matter jurisdiction.
Tennessee Code Annotated section 50-6-237 provides, “There is created the court of
workers’ compensation claims . . . which shall have original and exclusive jurisdiction
over all contested claims for workers’ compensation benefits when the date of the alleged
injury is on or after July 1, 2014. (Emphasis added.)

        The Court of Workers’ Compensation Claims is a creature of statute. Since the
statute that created the Court limits its jurisdiction to cases with an alleged date of injury
on and after July 1, 2014, this Court does not have jurisdiction to decide cases arising
before that date. Nickerson v. Knox County, E2020-01286-SC-R3-WC, 2021 Tenn.
LEXIS 124 (Tenn. App. Panel 2020).

       In Nickerson, a Supreme Court Appeals Panel considered when the date of injury
occurs for a mental injury under the Workers’ Compensation Law. There, a forensics
technician for the sheriff’s department claimed a mental injury from observing disturbing
incidents that occurred before July 1, 2014. However, she claimed the Court of Workers’
Compensation Claims had jurisdiction because she became disabled from and received a
diagnosis for PTSD after July 1, 2014.

       The Panel in Nickerson disagreed, holding that the date of injury for a mental
injury coincides with the date of the occurrence of the disturbing incident that allegedly
caused the employee’s mental injury. The Panel based its decision on several factors,
including Tennessee Code Annotated section 50-6-102(17), which defines “mental
injury” as the “loss of mental faculties, or a mental or behavioral disorder, arising
primarily out of . . . an identifiable work-related event resulting in sudden or unusual
stimulus.” (Emphasis added.) Furthermore, the Panel held that Tennessee law does not
provide recovery for gradually occurring mental injuries. For these reasons, the Panel
remanded the case for dismissal because the Court of Workers’ Compensation Claims did
not have subject matter jurisdiction over the employee’s mental injury.

        Here, Mr. Poole alleged in his Petition that his PTSD was caused by two
disturbing incidents predating July 1, 2014, an incident in July 2015, and other undated
incidents over the course of his employment at Rhea Ambulance. While he did plead that
an incident within the period of the Court’s jurisdiction contributed to his mental injury,
he did not plead that incident solely caused his injury. In fact, he did not plead that his
mental injury arose from a single disturbing incident but, instead, arose from his
observation of multiple disturbing incidents. Thus, the Court holds that Mr. Poole did not
state in his Petition sufficient facts to establish that the Court of Workers’ Compensation
Claims has subject matter jurisdiction over his alleged injury.

       For the above reasons, the Court grants Rhea Ambulance’s motion to dismiss Mr.


                                              3
 Poole’s case under TRCP 12.02(1) with prejudice to its refiling. 4

        Rhea Ambulance or its carrier shall forward the $150.00 filing fee to the Clerk of
 the Court of Workers’ Compensation Claims within five business days of the date of the
 issuance of this order. Counsel for Rhea Ambulance shall forward the Clerk a completed
 SD2 form documenting the conclusion of this case.

            IT IS ORDERED.

            ENTERED September 16, 2022.



                                               _____________________________________
                                               Judge Thomas Wyatt
                                               Court of Workers’ Compensation Claims



                                       CERTIFICATE OF SERVICE

           I certify that a copy of the Order was sent as indicated on September 16, 2022.


Name                                   Certified        Email       Service sent to:
                                       Mail
Zachary Poole                                               X       Zpoole9029@gmail.com
Employee                                                            1351 Passenger Street, Apt 372
                                                                    Chattanooga, TN 37408
Chris Rowe                                                  X       cgrowe@mijs.com
Employer’s Attorney                                                 jkprendergast@mijs.com



                                                        ______________________________________
                                                        Penny Shrum, Court Clerk
                                                        WC.CourtClerk@tn.gov




 4
     This decision makes Rhea Ambulance’s lack of causation and statute of limitations defenses moot.

                                                           4
                              Compensation Order Right to Appeal:
     If you disagree with this Compensation Order, you may appeal to the Workers’
Compensation Appeals Board. To do so, you must:
   1. Complete the enclosed form entitled “Notice of Appeal” and file it with the Clerk of the
      Court of Workers’ Compensation Claims within thirty calendar days of the date the
      Compensation Order was filed. When filing the Notice of Appeal, you must serve a copy
      upon the opposing party (or attorney, if represented).

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten calendar
      days after filing the Notice of Appeal. Payments can be made in-person at any Bureau office
      or by U.S. mail, hand-delivery, or other delivery service. In the alternative, you may file an
      Affidavit of Indigency (form available on the Bureau’s website or any Bureau office)
      seeking a waiver of the filing fee. You must file the fully-completed Affidavit of Indigency
      within ten calendar days of filing the Notice of Appeal. Failure to timely pay the filing
      fee or file the Affidavit of Indigency will result in dismissal of your appeal.

   3. You are responsible for ensuring a complete record is presented on appeal. The Court Clerk
      will prepare the technical record and exhibits for submission to the Appeals Board, and you
      will receive notice once it has been submitted. If no court reporter was present at the hearing,
      you may request from the Court Clerk the audio recording of the hearing for a $25.00 fee.
      A licensed court reporter must prepare a transcript, and you must file it with the Court Clerk
      within fifteen calendar days of filing the Notice of Appeal. Alternatively, you may file a
      statement of the evidence prepared jointly by both parties within fifteen calendar days of
      filing the Notice of Appeal. The statement of the evidence must convey a complete and
      accurate account of the testimony presented at the hearing. The Workers’ Compensation
      Judge must approve the statement of the evidence before the record is submitted to the
      Appeals Board. If the Appeals Board must review testimony or other proof concerning
      factual matters, the absence of a transcript or statement of the evidence can be a significant
      obstacle to meaningful appellate review.

   4. After the Workers’ Compensation Judge approves the record and the Court Clerk transmits
      it to the Appeals Board, a docketing notice will be sent to the parties. You have fifteen
      calendar days after the date of that notice to file a brief to the Appeals Board. See the Rules
      governing the Workers’ Compensation Appeals Board on the Bureau’s website
If neither party timely files an appeal with the Appeals Board, the trial court’s Order will
become final by operation of law thirty calendar days after entry. Tenn. Code Ann. § 50-6-
239(c)(7).




       For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.